128 Ga. App. 836 (1973)
198 S.E.2d 371
PATMAN
v.
GENERAL FINANCE CORPORATION OF GEORGIA.
47942.
Court of Appeals of Georgia.
Argued February 8, 1973.
Decided April 4, 1973.
Richard D. Ellenberg, for appellant.
Lewis N. Jones, B. J. Roberts, for appellee.
HALL, Presiding Judge.
The defendant in a suit on a loan contract appeals from the denial of her motion to set aside a default judgment pursuant to Code Ann. § 81A-160 (d).
1. Defendant contends there is a non-amendable defect on the face of the pleadings in that the amount charged for level term credit life insurance is in violation of the Industrial Loan Act. This same point was recently considered by this court and determined adversely to the defendant. Mason v. Service Loan & Finance Co., 128 Ga. App. 828.
2. However, defendant also contends there is another non-amendable defect, i.e., the failure of the contract (which was in the record as an exhibit with the pleadings) to show in clear terms "the amount of each class of insurance carried and the premiums paid thereon ..." as required by Code Ann. § 25-319. Close scrutiny of the contract reveals that while the form provides for either level or decreasing term insurance, neither word was struck out, checked or in any way designated as the type of insurance purchased. Further, nowhere in the contract is the amount of insurance shown. All this borrower would know from reading the contract was that a stated premium was paid for credit insurance. To discover what she had actually purchased, she would have had to either secure the policy itself from the lender or go to the *837 Industrial Loan Commissioner who could compute the type and amount based upon his regulations. The Act does not put this burden on the borrower; it clearly requires disclosure of this information in the contract.
As the contract is, on its face, in violation of § 25-319, it is therefore void under Code Ann. § 25-9903; and as this defect was non-amendable and on the face of the pleadings, the court erred in denying the motion to set aside the judgment.
Judgment reversed. Evans and Clark, JJ., concur.